DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please cancel claims 9-12, 15-16, and 19.
Please renumber claims 1-4, 8, 13, and 17-18 as claims 1-8, respectively.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses adaptively conformed imaging of work pieces having disparate configurations, which comprises a mount unit for holding at least one work piece, and an imaging unit for capturing images of the work piece held by the mount unit. At least one manipulator unit is coupled to selectively manipulate at least one of the mount and imaging units for relative displacement therebetween. A controller coupled to automatically actuate the manipulator and imaging units executes scene segmentation about the held work piece, which spatially defines at least one zone of operation in peripherally conformed manner about the work piece. The controller also executes an acquisition path mapping for the work piece, wherein a sequence of spatially offset acquisition points are mapped within the zone of operation, with each acquisition point defining a vantage point for the imaging unit to capture an image of the work piece from.
However, the prior art and other references do not teach “generate an edge map of the image of the one or more tops of the one or more respective sample tubes; and control the robot to move one or more sample tubes based on the generated edge map; wherein the convolutional neural network is a patch- based convolutional network comprising a plurality of convolution layers followed by a fusion module that fuses edge responses of individual patches into one edge map representing an input image,” “the convolutional neural network is a fully convolutional network comprising a plurality of convolution layers; the fully convolutional network comprises one or more convolution layers and one or more max-pooling layers followed by one or more fully-connected convolutional layers; - 3 -2017P05242WOUS a first convolution layer includes a kernel size of 5, a stride of 1, and a pad of 0; a second convolution layer includes a kernel size of 5, a stride of 1, and a pad of 0; a first fully-connected convolution layer includes a kernel size of 5, a stride of 1, and a pad of 0; and a second fully-connected convolution layer includes a kernel size of 1, a stride of 1, and a pad of 0,” “wherein the fully convolutional network comprises a first convolution layer that includes a kernel size of 5, a stride of 1, and a pad of 0, and further comprises a first max-pooling layer that includes a kernel size of 2, a stride of 2, and a pad of 0,” or “generating an edge map in response to the applying and the intensifying; -6 -2017P05242WOUS determining sample tube categories or characteristics based on the generated edge map; and controlling a robot based on the determined sample tube categories or characteristics; wherein a first convolution layer includes a kernel size of 5, a stride of 1, and a pad of 0.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664